         THE WEITZ LAW FIRM, P.A.                         Pursuant to the Court's Order at ECF No. 42, the
                                                          Initial Case Management Conference in this matter
                                                          will be conducted  by telephone.
                                                                           Bank  of AmericaThe   parties'
                                                                                              Building
                                                          proposed 18305
                                                                     case management
                                                                            Biscayne Blvd., Suite submitted
                                                                                        schedule   214      in
                                                          advance of the conference
                                                                             Aventura,should
                                                                                       Floridainclude
                                                                                                33160
                                                          allowances the current situation. Accordingly, the
March 17, 2020                                            request to stay is DENIED at this time.

VIA CM/ECF                                                The Clerk of Court is respectfully directed to close
Honorable Magistrate Judge Sarah L. Cave                  the Letter-Motion at ECF No. 43.
United States District Court
Southern District of New York                             SO ORDERED                          3/18/2020
500 Pearl Street - Courtroom 18A
New York, NY 10007


               Re:    Vuppala v. Indorama Inc., d/b/a Mint Masala, et al.
                      Case 1:19-cv-01256-LTS-SLC

Dear Judge Cave:

       The undersigned represents the Plaintiff in the above-captioned case matter.

       Due to the ongoing health crisis caused by the COVID-19 pandemic, and the tumultuous
economic effects it is causing to virtually all businesses open to the public (including possible
complete closures), such as the business involved in this matter, Plaintiff’s undersigned counsel
hereby respectfully requests that the Court grant a thirty (30) day stay of all deadlines and/or
Conference in this matter.

        Further, since undersigned counsel is based in Florida, an in-person Conference would require
possible unsafe roundtrip travel from Florida to New York (in both of which official states of
emergency has been declared). In fact, recently a passenger on a similar JetBlue flight from New
York to Florida had tested positive for COVID-19. In addition, undersigned counsel suffers from an
underlying asthmatic-type health condition which, potentially, would be adversely affected by the
COVID-19 virus. However, in the event that the Court decides not to stay this matter, then, in the
alternative, undersigned counsel respectfully requests that any future Conference be conducted
telephonically, which is in accordance with SDNY’s Chief Judge Coleen McMahon’s recent March
13, 2020 Standing Order that “Judges are strongly encouraged to conduct court proceedings by
telephone or video conferencing where practicable.”

      The Court may wish to note that this is undersigned counsel's first request to stay this matter.
Thank you for your consideration of this unexpected, but essential, request.

                                             Sincerely,

                                             By: /S/ B. Bradley Weitz             .
                                                 B. Bradley Weitz, Esq. (BW 9365)
                                                 THE WEITZ LAW FIRM, P.A.
                                                 18305 Biscayne Blvd., Suite 214
                                                 Aventura, Florida 33160
                                                 Tel.: (305) 949-7777
                                                 Fax: (305) 704-3877
                                                 Email: bbw@weitzfirm.com
